Citation Nr: 1721157	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent prior to May 7, 2012; a rating in excess of 40 percent from May 7, 2012 to September 15, 2016; and a rating in excess of 60 percent as of September 15, 2016 for prostate cancer status post radical retropubic prostatectomy.

3.  Entitlement to a compensable rating for a residual scar due to prostate cancer status post radical retropubic prostatectomy.

4.  Entitlement to a compensable rating for erectile dysfunction.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chronic labryinthitis, right ear. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from October 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2016).  In a May 2012 substantive appeal, the Veteran indicated that he wanted to testify before a member of the Board at videoconference hearing, and he was scheduled for that hearing in November 2016.  The Veteran withdrew that request for hearing in a statement submitted in October 2016.  However, in May 2017, the Veteran filed an additional VA Form 9 indicated that he wanted to testify before a member of the Board at a videoconference hearing.  An appellant or representative can request a hearing at any time on or after filing a substantive appeal.  38 C.F.R. § 20.703 (2016).  A hearing on appeal will be granted if the appellant, or the representative acting on behalf of the appellant, expresses a desire to appear in person.  38 C.F.R. § 20.700 (a) (2016).  Therefore, the Board finds that there is an outstanding hearing request, and the Veteran has a right to be scheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's Board videoconference hearing to occur at the earliest opportunity.  Notify the Veteran and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEIMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




